Citation Nr: 0320509	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for cervical strain 
with degenerative disc disease, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for left arm and 
shoulder disability secondary to cervical strain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

The veteran testified before a hearing officer at the RO in 
February 2000.  A transcript of the veteran's hearing has 
been associated with the record.


REMAND

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claims, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  As a result of such development, 
additional VA medical records and the reports of VA 
orthopedic and neurological examinations were associated with 
the claims folder.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The Board notes that in effort to develop the veteran's case, 
the veteran was contacted via letter in March 2003 and 
instructed to provide information concerning his receipt of 
railroad disability benefits.  The record indicates that the 
veteran has not yet responded to this request.  38 U.S.C.A. § 
5103(b) provides that if requested information or evidence is 
not received by VA within one year from the date of 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  Although 38 C.F.R. § 3.159 
authorizes the RO to adjudicate a claim before expiration of 
the one-year period if requested information or evidence is 
not received within 30 days of the request, it would be 
premature for the Board to decide this claim before the 
expiration of the one-year period.  In this regard, the Board 
notes that under 38 C.F.R. § 19.9(a) (2002), the Board was 
authorized render a decision not less than 30 days after 
notifying the appellant of the additional development by the 
Board.  

The Federal Circuit has held that the provisions of 38 C.F.R. 
§ 19.9(a) authorizing the Board to render a determination not 
less than 30 days after notice of the development has been 
sent to the appellant are invalid because they conflict with 
the provisions of 38 U.S.C.A. § 5103, which provide that a 
claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

The Board also notes that the June 2003 VA orthopedic 
examination report indicates the examiner's opinion that the 
degenerative changes in the veteran's left shoulder are not 
related to a motor vehicle accident which caused the 
veteran's cervical spine disability.  However, the examiner 
did not discuss the rationale for his opinion.  The Board 
additionally notes that the report of a June 2003 VA 
neurological examination indicates that the veteran has 
symptoms of irritation of the left cervical nerve roots.  The 
examiner did not, however, indicate the severity of such 
symptoms.  Accordingly, the Board concludes that the 
examination reports are insufficient for the purpose of 
deciding the veteran's claims.

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should issue the veteran a 
VCAA notice letter with regard to the 
claims of entitlement to an increased 
rating for cervical strain with 
degenerative disc disease and service 
connection for left shoulder and arm 
disability secondary to cervical strain.  
The RO must also inform the veteran that 
any evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's VCAA notice letter.

The RO should specifically instruct the 
veteran to provide information regarding 
his receipt of disability benefits from 
Conrail, to include a full mailing 
address and a release of information.

If the veteran identifies additional 
evidence, the RO should take appropriate 
steps to obtain such evidence.

If the RO is unsuccessful in obtaining 
any records identified by the veteran, it 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

2.  Upon completion of the above-directed 
development, the veteran should be afforded 
the examinations described below.  

The claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  

Cervical Spine Examination

Any special diagnostic studies deemed 
necessary should be performed.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected cervical spine 
disability, to include any radicular 
symptoms.  If intervertebral disc 
syndrome is identified, the examiner 
should note the frequency and duration of 
any incapacitating episodes of that 
disability.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The existence of any ankylosis of the 
cervical spine should be identified.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursions of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  If feasible, 
the examiner should express this in terms 
of additional degrees of limitation of 
motion.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups in 
terms of additional degrees of limitation 
of motion.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

Left Arm and Shoulder Examination

Any special diagnostic studies deemed 
necessary should be performed.  

A complete history pertaining to the 
veteran's claimed left arm and shoulder 
disability should be elicited and 
included in the examination report.  

The examiner should identify all 
currently existing disorders of the 
veteran's left arm and shoulder.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the veteran's left arm and 
shoulder as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
active service or was caused or 
chronically worsened by the veteran's 
service-connected cervical spine 
disability.

The complete rationale for all opinions 
provided should be clearly set forth in 
the examination report.

3.  Thereafter, the RO should review the 
claims file and ensure that the directed 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issues on appeal based on the evidence 
received since the November 2002 
supplemental statement of the case.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO; however, the veteran is 
advised that the examination requested in this remand is 
necessary to evaluate his claim, and that a failure to report 
for a scheduled examination, without good cause, could result 
in the denial of the claim.  38 C.F.R. § 3.655(b) (2002).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



